 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                            No. 2:18-cv-01085-TLN-KJN
12                        Plaintiff,
13            v.                                         ORDER
14    M. UDDIN, et al.,
15                        Defendant.
16

17          On December 3, 2018, Plaintiff filed a request for reconsideration of the magistrate

18   judge’s order filed November 14, 2018, (ECF No. 11) dismissing Plaintiff’s amended complaint

19   with leave to amend. (ECF No. 12.) Pursuant to E.D. Local Rule 303(f), a magistrate judge’s

20   orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Upon review of the

21   entire file, the Court finds that it does not appear that the magistrate judge’s ruling was clearly

22   erroneous or contrary to law.

23          Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 12), the order

24   of the magistrate judge filed November 14, 2018, is affirmed. Plaintiff shall comply with the

25   November 14, 2018, order and file a second amended complaint within thirty days from the date

26   of this order. Failure to file a second amended complaint in accordance with the November 14,

27   2018, may result in dismissal of this action.

28   ///
                                                         1
 1   Dated: January 25, 2019

 2

 3

 4                             Troy L. Nunley
                               United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
